SECURITIES AND EXCHANGE COMMISSION SCHEDULE 14C (Rule 14c-101) SCHEDULE 14C INFORMATION INFORMATION STATEMENT PURSUANT TO SECTION 14(c) OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box: [ ] Preliminary Information Statement [ ] Confidential, for use of the Commission only (as permitted by Rule 14c-5(d)(2) [X]Definitive Information Statement GENIUS PRODUCTS, INC. (Name of Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate box): [X] No fee required [ ]Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1)Title of each class of securities to which transaction applies. (2)Aggregate number of securities to which transaction applies. (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: (Set forth the amount on which the filing fee is calculated and state how it was determined). (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: [ ]Fee paid previously with preliminary materials [ ]Check box if any part of the fee is offset as provided by Exchange ActRule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: GENIUS PRODUCTS, INC. 2230 Broadway Santa Monica, California90404 October 31, 2007 NOTICE OF STOCKHOLDER ACTION BY WRITTEN CONSENT To our Stockholders: The purpose of this letter is to inform you that stockholders of Genius Products, Inc., a Delaware corporation (hereinafter referred to as the “Company”, “we”, “us” or “our”), holding voting rights equivalent to 70% of the outstanding shares of our common stock executed written consents in lieu of a special meeting approving a reverse stock split of our common stock in an exchange ratio of (i) one-for-five, (ii)one-for-six, (iii) one-for-seven, or (iv) one-for-eight (the “Reverse Stock Split”), with our Board of Directors retaining the discretion of whether to implement the Reverse Stock Split and which exchange ratio to implement.Our Board of Directors approved the proposed Reverse Stock Split on September 28, 2007, but our Board has not yet determined whether to implement it or which exchange ratio to implement. The accompanying Information Statement, which describes the above corporate actions in more detail, is being furnished to our stockholders for informational purposes only, pursuant to Section14(c)of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rulesand regulations prescribed thereunder.Under the Delaware General Corporation Law and our amended and restated certificate of incorporation and bylaws, stockholder action may be taken by written consent without a meeting of stockholders.The above-described action by our Board of Directors and the written consent of our stockholders is sufficient under the Delaware General Corporation Law, our Amended and Restated Certificate of Incorporation and our Bylaws to approve the Reverse Stock Split.Accordingly, the Reverse Stock Split will not be submitted to the other stockholders of the Company for a vote.Pursuant to Rule14c-2 under the Exchange Act, the Reverse Stock Split will not be implemented until at least twenty (20) calendar days after the mailing of this Information Statement to our stockholders. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. This letter is the notice required by Section 228(e) of the Delaware General Corporation Law.We will first mail this Information Statement to stockholders on or about October 31, 2007. October 31, 2007 By Order of the Board of Directors of Genius Products, Inc. By: /s/ Trevor Drinkwater Trevor Drinkwater Chief Executive Officer GENIUS PRODUCTS, INC. 2230 Broadway Santa Monica, California90404 INFORMATION STATEMENT PURSUANT TO SECTION 14(c) OF THE SECURITIES EXCHANGE ACT OF 1934 AND RULE 14c-2 THEREUNDER NO VOTE OR OTHER ACTION OF THE COMPANY’S STOCKHOLDERS IS REQUIRED IN CONNECTION WITH THIS INFORMATION STATEMENT. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY We are sending you this Information Statement solely for the purpose of informing our stockholders of record as of October 31, 2007 (the “Mailing Date”) in the manner required under Regulation 14(c)of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), of the actions taken by our stockholders by written consent in lieu of a special meeting.No action is requested or required on your part. What actions were taken by the written consent in lieu of a special meeting? Stockholders of the Company holding voting rights equivalent to 70% of the outstanding shares of our common stock executed written consents in lieu of a special meeting approving a reverse stock split of our common stock in an exchange ratio of (i) one-for-five, (ii)one-for-six, (iii) one-for-seven, or (iv) one-for-eight (the “Reverse Stock Split”), with our Board of Directors retaining the discretion of whether to implement the Reverse Stock Split and which exchange ratio to implement.Our Board of Directors approved the proposed Reverse Stock Split on September 28, 2007, but our Board has not yet determined whether to implement it or which exchange ratio to implement.If our Board elects to effect the Reverse Stock Split, the form of the Certificate of Amendment (the “Reverse Stock Split Amendment”) that would be filed with the Delaware Secretary of State is attached as Appendix A.Additional information regarding the Reverse Stock Split is set forth below under “Approval Granting Our Board of Directors with the Authority to Implement the Reverse Stock Split.” How many shares were voted for the actions? Under applicable law and our Amended and Restated Certificate of Incorporation (the “Restated Certificate of Incorporation”), the approval of (i) our stockholders holding at least a majority of the voting interests in the Company voting together as a single class and (ii) the holders of at least a majority of the outstanding shares of Series W Preferred Stock voting separately as a single class are required to approve the Reverse Stock Split.Such approvals have been received, and consequently no further stockholder action is required to approve and adopt the Reverse Stock Split.See “Approval Granting Our Board of Directors with the Authority to Implement the Reverse Stock Split
